By the Court.
Section 4717 of the Revised Statutes, which provides that certain persons, therein named, shall *234be liable, annually, to perform two days’ labor on tbe highways, under the direction of the road supervisor of the road district in which any such person resides, is not in conflict with the constitution of Ohio, and is a valid enactment. That section does not, in our opinion, infringe the article and section of the constitution by which the general assembly is forbidden to levy a poll tax for county or state purposes ; nor is it in violation of the section of the bill of rights which provides that there shall be no involuntary servitude in this state.

Judgment affirmed.